EDWARD P. HILL, Judge.
Robinson appeals from a judgment dismissing his motion to vacate judgment under RCr 11.42. Appellant actually seeks relief in the nature of parole.
In 1960, appellant was convicted in Jefferson Circuit Court under an indictment charging him with malicious shooting and wounding another and was given a prison sentence of eight years. In 1963, he was convicted in the Lyon Circuit Court on a charge of voluntary manslaughter and given a seven-year sentence to run consecutively with his first sentence.
Obviously appellant seeks relief not available under RCr 11.42. Hence, appeal is without merit. Nevertheless with the hope *581of avoiding multiplicity of proceedings by appellant, we may point out that appellant may apply for parole at any time. Cf. Pryor v. Commonwealth, Ky., 396 S.W.2d 43 (1965). See also DC-Regulation-6 of the Department of Correction governing parole.
The judgment is affirmed.
All concur.